Judge WELLS
concurring in the result.
I wish to put an emphasis on this case which is somewhat different from the majority.
In cases such as this, the measure of damages for the portion of land condemned and taken is the difference between the fair market value of the entire tract before the taking and the fair market value of the tract remaining after the taking. N.C. Gen. Stat. § 136-112. In this case, defendants attempted to show by their witnesses — Gentry and Smith — that the “after” value of their remaining land was substantially less than the “before” value. (Gentry, $226,651.00 less; Smith, $301,120.00 less.) Plaintiff attempted to show through the witness Bowes that the “after” value was substantially more than the “before” value, and that therefore defendants had suffered no damages for which they were entitled to compensation.
*68In their cross-examination of Bowes, defendants simply highlighted that property in the vicinity of defendants’ property had gone up in value in recent times. I cannot perceive how this could have prejudiced plaintiff, and I would therefore not agree that the disputed cross-examination of Bowes requires a new trial.
Rather, I conclude that plaintiff is entitled to a new trial on different grounds. In their direct case, defendants’ valuation witnesses were allowed to testify that in reaching their “after” value they considered the fact that the presence of a divider median in the new four-lane highway had an adverse impact on the value of defendants’ property for commercial purposes, its highest and best use. Under the rules established by our Supreme Court in Barnes v. Highway Commission, 257 N.C. 507, 126 S.E.2d 732 (1962), and followed by this Court in Highway Commission v. Yarborough, 6 N.C. App. 294, 170 S.E.2d 159 (1969), this was clearly prejudicial error. Both Barnes and Yarborough plainly held that changes in highway design such as happened here do not entitle the affected landowner to compensation.
This case is not distinguishable from either Barnes or Yarborough, and on this basis, I am of the opinion that plaintiff is entitled to a new trial.